FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of 7/31/2012 Ternium S.A. (Translation of Registrant's name into English) Ternium S.A. 29, Avenue de la Porte-Neuve L-2227 Luxembourg (352) 2668-3152 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Ternium S.A.’s consolidated financial statements as of June 30, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TERNIUM S.A. By: /s/ Pablo Brizzio Name: Pablo Brizzio Title: Chief Financial Officer By: /s/ Daniel Novegil Name: Daniel Novegil Title: Chief Executive Officer Dated:July 31, 2012 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended on June 30, 2012 and 2011 29 Avenue de la Porte-Neuve, 3 rd floor L – 2227 R.C.S. Luxembourg: B 98 668 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 (All amounts in USD thousands) INDEX Page Report of Independent Registered Public Accounting Firm 1 Consolidated Condensed Interim Income Statements 2 Consolidated Condensed Interim Statements of Comprehensive Income 3 Consolidated Condensed Interim Statements of Financial Position 4 Consolidated Condensed Interim Statements of Changes in Equity 5 Consolidated Condensed Interim Statements of Cash Flows 7 Notes to the Consolidated Condensed Interim Financial Statements 1 General information and basis of presentation 8 2 Accounting policies 9 3 Changes in accounting policies and disclosures 10 4 Change in functional currency of the Mexican subsidiaries 11 5 Acquisition of participation in Usiminas 11 6 Segment information 13 7 Cost of sales 14 8 Selling, general and administrative expenses 15 9 Other financial income, net 15 10 Property, plant and equipment, net 15 11 Intangible assets, net 16 12 Investments in non-consolidated companies 16 13 Distribution of dividends 17 14 Contingencies, commitments and restrictions to the distribution of profits 17 15 Nationalization of Sidor 19 16 Repurchase of shares from Usiminas concurrently with secondary public offering 20 17 Related party transactions 20 Page 1 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 (All amounts in USD thousands) Consolidated Condensed Interim Income Statements Three-month period ended June 30, Six-month period ended June 30, Notes (Unaudited) (Unaudited) Net sales 6 2,157,216 2,332,463 4,339,147 4,467,089 Cost of sales 6 & 7 (1,689,083) (1,748,558) (3,387,997) (3,404,164) Gross profit 6 468,133 583,905 951,150 1,062,925 Selling, general and administrative expenses 6 & 8 (211,382) (221,307) (414,570) (422,473) Other operating income (expenses) net 6 826 (17,273) 4,184 (9,162) Operating income 6 257,577 345,325 540,764 631,290 Interest expense (40,388) (25,053) (77,303) (40,439) Interest income 2,678 16,294 11,489 26,694 Other financial income, net 9 (8,844) 24,336 10,965 94,022 Equity in (losses) earnings of non-consolidated companies (4,492) 2,263 (3,069) 5,982 Income before income tax expense 206,531 363,165 482,846 717,549 Income tax expense (81,415) (116,269) (167,237) (227,498) Profit for the period Profit for the period attributable to: Equity holders of the Company 110,793 197,716 270,376 402,406 Non-controlling interest 14,323 49,180 45,233 87,645 Profit for the period Weighted average number of shares outstanding 1,963,076,776 1,963,076,776 1,963,076,776 1,973,666,094 Basic and diluted earnings per share for profit attributable to the equity holders of the company (expressed in USD per share) 0.06 0.10 0.14 0.20 The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2011. Page 2 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Comprehensive Income Three-month period ended June 30, Six-month period ended June 30, (Unaudited) (Unaudited) Profit for the period 125,116 246,896 315,609 490,051 Other comprehensive income: Currency translation adjustment (46,569) 10,735 (55,230) 55,620 Changes in the fair value of derivatives classified as cash flow hedges 4,212 5,195 16,607 11,459 Income tax relating to cash flow hedges (1,559) (2,524) (3,438) Other comprehensive income from participation in non-consolidated companies: Currency translation adjustment (215,768) - (263,133) - Changes in the fair value of derivatives classified as cash flow hedges - (1,353) - Others (2,359) - (3,037) - Other comprehensive (loss) income for the period, net of tax 14,371 63,641 Total comprehensive income for the period 261,267 6,939 553,692 Attributable to: Equity holders of the Company 214,376 8,829 470,738 Non-controlling interest (23,709) 46,891 (1,890) 82,954 Total comprehensive income for the period 261,267 6,939 553,692 The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2011. Page 3 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Financial Position Notes June 30, 2012 December 31, 2011 ASSETS (Unaudited) Non-current assets Property, plant and equipment, net 10 4,135,394 3,969,187 Intangible assets, net 11 973,905 977,711 Investments in non-consolidated companies 12 2,064,905 94,875 Other investments 10,612 14,087 Deferred tax assets 11,595 8,101 Receivables, net 105,487 124,201 Trade receivables, net 5,614 7,307,512 7,526 5,195,688 Current assets Receivables 133,013 91,516 Derivative financial instruments 2,168 50 Inventories, net 2,221,235 2,123,516 Trade receivables, net 847,575 745,904 Sidor financial asset 15 136,891 136,294 Other investments 173,289 281,676 Cash and cash equivalents 487,082 4,001,253 2,158,044 5,537,000 Non-current assets classified as held for sale 4,845 10,374 4,006,098 5,547,374 Total assets 11,313,610 10,743,062 EQUITY Capital and reserves attributable to the company’s equity holders 5,617,970 5,756,372 Non-controlling interest 1,096,435 1,084,827 Total equity 6,714,405 6,841,199 LIABILITIES Non-current liabilities Provisions 17,584 15,340 Deferred income tax 731,445 740,576 Other liabilities 217,060 196,974 Trade payables 19,686 21,096 Borrowings 1,473,998 2,459,773 948,495 1,922,481 Current liabilities Current tax liabilities 185,411 106,625 Other liabilities 124,029 112,922 Trade payables 750,242 682,292 Derivative financial instruments 8,800 29,902 Borrowings 1,070,950 2,139,432 1,047,641 1,979,382 Total liabilities 4,599,205 3,901,863 Total equity and liabilities 11,313,610 10,743,062 The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2011. Page 4 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Changes in Equity Attributable to the Company’s equity holders (1) Capital stock (2) Treasury shares Initial public offering expenses Reserves (3) Capital stock issue discount (4) Currency translation adjustment Retained earnings Total Non-controlling interest Total Equity Balance at January 1, 2012 Profit for the period 270,376 270,376 45,233 315,609 Other comprehensive income (loss) for the period Currency translation adjustment (270,453) (270,453) (47,910) (318,363) Cash flow hedges, net of tax 11,633 11,633 1,097 12,730 Others (2,727) (2,727) (310) (3,037) Total comprehensive income for the period - - - 8,906 - (270,453) 270,376 8,829 (1,890) 6,939 Dividends paid in cash (5) (147,231) (147,231) (147,231) Dividends paid in cash by subsidiary companies - (15,902) (15,902) Contributions from non-controlling shareholders in consolidated subsidiaries (6) - 29,400 29,400 Balance at June 30, 2012 (unaudited) (1) Shareholders’ equity determined in accordance with accounting principles generally accepted in Luxembourg is disclosed in Note 14 (iii). (2) The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of June 30, 2012, there were 2,004,743,442 shares issued. All issued shares are fully paid. (3) Include legal reserve under Luxembourg law for USD 200.5 million, undistributable reserves under Luxembourg law for USD 1.4 billion, hedge accounting reserve, net of tax effect, for USD 2.1 million and reserves related to the acquisition of non-controlling interest in subsidiaries according to IAS 27 for USD (58.5) million. (4) Represents the difference between book value of non-monetary contributions received from shareholders under Luxembourg GAAP and IFRS. (5) See note 16. (6) Corresponds to the contribution made by Nippon Steel Corporation in Tenigal, S.R.L. de C.V. Dividends may be paid by Ternium to the extent distributable retained earnings calculated in accordance with Luxembourg law and regulations exist. Therefore, retained earnings included in these consolidated financial statements may not be wholly distributable. See Note 14 (iii). The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2011. Page 5 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Changes in Equity Attributable to the Company’s equity holders (1) Capital stock (2) Treasury shares (3) Initial public offering expenses Reserves (4) Capital stock issue discount (5) Currency translation adjustment Retained earnings Total Non-controlling interest Total Equity Balance at January 1, 2011 - Profit for the period 402,406 402,406 87,645 490,051 Other comprehensive income (loss) for the period Currency translation adjustment 61,216 61,216 (5,596) 55,620 Cash flow hedges, net of tax 7,116 7,116 905 8,021 Total comprehensive income for the period - - - 7,116 - 61,216 402,406 470,738 82,954 553,692 Dividends paid in cash (3) (99,329) (47,902) (147,231) (147,231) Repurchase of own shares to Usiminas (3) (150,000) (150,000) (150,000) Contributions from non-controlling shareholders in consolidated subsidiaries (6) - 29,400 29,400 Balance at June 30, 2011 (Unaudited) (1) Shareholders’ equity determined in accordance with accounting principles generally accepted in Luxembourg is disclosed in Note 14 (iii). (2) The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of June 30, 2011, there were 2,004,743,442 shares issued. All issued shares are fully paid. (3) See note 16. (4) Include legal reserve under Luxembourg law for USD 200.5 million, distributable reserves under Luxembourg law for USD 101.4 million, undistributable reserves under Luxembourg law for USD 1.4 billion, hedge accounting reserve, net of tax effect, for USD (14.4) million and reserves related to the acquisition of non-controlling interest in subsidiaries according to IAS 27 for USD (58.5) million. (5) Represents the difference between book value of non-monetary contributions received from shareholders under Luxembourg GAAP and IFRS. (6) Corresponds to the contribution made by Nippon Steel Corporation in Tenigal, S.R.L. de C.V. Dividends may be paid by Ternium to the extent distributable retained earnings calculated in accordance with Luxembourg law and regulations exist. Therefore, retained earnings included in these consolidated financial statements may not be wholly distributable. See Note 14 (iii). The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2011. Page 6 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Cash Flows Six-month period ended June 30, Notes (Unaudited) Cash flows from operating activities Profit for the period Adjustments for: Depreciation and amortization 10 & 11 179,242 203,826 Income tax accruals less payments 75,851 (145,965) Equity in losses (earnings) of non-consolidated companies 3,069 (5,982) Interest accruals less payments 5,229 11,128 Changes in provisions 3,940 27,688 Changes in working capital (170,043) (406,007) Net foreign exchange results and others 29,834 (120,060) Net cash provided by operating activities Cash flows from investing activities Capital expenditures 10 & 11 (406,472) (262,920) Acquisition of business - Purchase consideration 5 (2,243,610) - Decrease in other investments 111,861 27,611 Proceeds from the sale of property, plant and equipment 1,001 996 Dividends received from non-consolidated companies 4,718 - Proceeds from Sidor financial asset 15 - 69,430 Net cash used in investing activities Cash flows from financing activities Dividends paid in cash to company’s shareholders (147,231) (147,231) Dividends paid in cash by subsidiary companies (15,902) - Contributions from non-controlling shareholders in consolidated subsidiaries 29,400 29,400 Repurchase of treasury shares 16 - (150,000) Proceeds from borrowings 897,964 340,505 Repayments of borrowings (342,316) (298,043) Net cash provided by (used in) financing activities Decrease in cash and cash equivalents Movement in cash and cash equivalents At January 1, 2,158,044 1,779,295 Effect of exchange rate changes (3,106) 503 Decrease in cash and cash equivalents (1,667,856) (335,573) Cash and cash equivalents at June 30, (1) It includes restricted cash of USD 110 and USD 911 as of June 30, 2012 and 2011, respectively. In addition , the Company had other investments with a maturity of more than three months for USD 173,289 as of June 30, 2012. The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2011. Page 7 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 Notes to the Financial Statements 1. GENERAL INFORMATION AND BASIS OF PRESENTATION Ternium S.A. (the “Company” or “Ternium”), was incorporated on December 22, 2003 to hold investments in flat and long steel manufacturing and distributing companies. The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of June 30, 2012, there were 2,004,743,442 shares issued. All issued shares are fully paid. Following a corporate reorganization carried out during fiscal year 2005, in January 2006 the Company successfully completed its registration process with the United States Securities and Exchange Commission (“SEC”). Ternium’s ADSs began trading on the New York Stock Exchange under the symbol “TX” on February 1, 2006. The Company’s initial public offering was settled on February 6, 2006. On January 31, 2011, the Company filed with the SEC a registration statement on form F-3 relating to sales of equity and debt securities. The Company was initially established as a public limited liability company (société anonyme) under Luxembourg’s 1929 holding company regime. Until termination of such regime on December 31, 2010, holding companies incorporated under the 1929 regime (including the Company) were exempt from Luxembourg corporate and withholding tax over dividends distributed to shareholders. On January 1, 2011, the Company became an ordinary public limited liability company (société anonyme) and, effective as from that date, the Company is subject to all applicable Luxembourg taxes (including, among others, corporate income tax on its worldwide income) and its dividend distributions will generally be subject to Luxembourg withholding tax. However, dividends received by the Company from subsidiaries in high income tax jurisdictions, as defined under Luxembourg law, will continue to be exempt from corporate income tax in Luxembourg under Luxembourg’s participation exemption. As part of the Company’s corporate reorganization in connection with the termination of Luxembourg’s 1929 holding company regime, on December 6, 2010, the Company contributed its equity holdings in all its subsidiaries and all its financial assets to its Luxembourg wholly-owned subsidiary Ternium Investments S.à.r.l., or Ternium Investments, in exchange for newly issued corporate units of Ternium Investments. As the assets contributed were recorded at their historical carrying amount in accordance with Luxembourg GAAP, the Company’s December 2010 contribution of such assets to Ternium Investments resulted in a non-taxable revaluation of the accounting value of the Company’s assets under Luxembourg GAAP. The amount of the December 2010 revaluation was equal to the difference between the historical carrying amounts of the assets contributed and the value at which such assets were contributed and amounted to USD4.0 billion. However, for the purpose of these consolidated financial statements, the assets contributed by Ternium to its wholly-owned subsidiary Ternium Investments were recorded based on their historical carrying amounts in accordance with IFRS, with no impact on the financial statements. Page 8 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 1. GENERAL INFORMATION AND BASIS OF PRESENTATION (continued) Following the completion of the corporate reorganization, and upon its conversion into an ordinary Luxembourg holding company, the Company voluntarily recorded a special reserve exclusively for tax-basis purposes. As of December 31, 2011 and 2010, this special tax reserve amounted to USD 7.7 billion and USD 7.9 billion, respectively. The Company expects that, as a result of its corporate reorganization, its current overall tax burden will not increase, as all or substantially all of its dividend income will come from high income tax jurisdictions. In addition, the Company expects that dividend distributions for the foreseeable future will be imputed to the special reserve and therefore should be exempt from Luxembourg withholding tax under current Luxembourg law. The name and percentage of ownership of subsidiaries that have been included in consolidation in these Consolidated Condensed Interim Financial Statements is disclosed in Note 2 to the audited Consolidated Financial Statements for the year ended December 31, 2011. Certain comparative amounts have been reclassified to conform to changes in presentation in the current period. See also note 3. The preparation of consolidated condensed interim financial statements requires management to make estimates and assumptions that might affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the statement of financial position, and also the reported amounts of revenues and expenses for the reported periods. Actual results may differ from these estimates. Material intercompany transactions and balances have been eliminated in consolidation. However, the fact that the functional currency of the Company’s subsidiaries differ, results in the generation of foreign exchange gains and losses that are included in the consolidated condensed interim income statement under “Other financial income (expenses), net”. These Consolidated Condensed Interim Financial Statements have been approved for issue by the Board of Directors of Ternium on July 31, 2012. 2. ACCOUNTING POLICIES These Consolidated Condensed Interim Financial Statements have been prepared in accordance with IAS 34, “Interim Financial Reporting” and are unaudited. These Consolidated Condensed Interim Financial Statements should be read in conjunction with the audited Consolidated Financial Statements for the year ended December 31, 2011, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board, and adopted by the European Union. Recently issued accounting pronouncements were applied by the Company as from their respective dates. These Consolidated Condensed Interim Financial Statements have been prepared following the same accounting policies used in the preparation of the audited Consolidated Financial Statements for the year ended December 31, 2011, except for the changes described below. Page 9 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 3. CHANGES IN ACCOUNTING POLICIES AND DISCLOSURES The Company has early-adopted the following standards, together with the consequential amendments to other IFRS, for the year ended December 31, 2012: • IFRS 10, “Consolidated financial statements”: IFRS 10 was issued in May 2011 and replaces all the guidance on control and consolidation in IAS 27, “Consolidated and separate financial statements”, and SIC-12, “Consolidation – special purpose entities”. Full retrospective application is required in accordance with the transition provisions of the standard, unless impracticable, in which case the Company applies it from the earliest practicable date. • IFRS 11, “Joint arrangements”: IFRS 11 was issued in May 2011 and replaces all the guidance on joint arrangements included in IAS 31, “Interests in joint ventures”. • IFRS 12, “Disclosure of interests in other entities”: IFRS 12 was issued in May 2011, and provides disclosure requirements on interests in subsidiaries, associates, joint arrangements, and unconsolidated structured entities. • IAS 27, “Separate financial statements”: IAS 27 was amended in May 2011 following the issuance of IFRS 10. The revised IAS 27 deals only with the accounting for subsidiaries, associates and joint arrangements in the separate financial statements of the parent company. The Company has applied the above standards retrospectively. The above standards did not result in significant changes to the Company’s financial statements as at the date of the early adoption. Investments in joint ventures are shown together with investments in associates under the caption "Investments in non-consolidated companies". The main change is the deconsolidation of Consorcio Minero Benito Juarez Peña Colorada S.A. de C.V., which was proportionately consolidated until December 31, 2011. As a consequence of this early adoption effective as from January 1, 2012, the following note should replace note 4 (a)(1) paragraph 1 and 4 (a)(2) as included in the audited Consolidated Financial Statements for the year ended December 31, 2011: (1) Subsidiary companies and transactions with non-controlling interests Subsidiaries are all entities over which the Company has control. The Company controls an entity when the Company is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. Subsidiaries are fully consolidated from the date on which control is transferred to the Company. They are deconsolidated from the date that control ceases. (2) Joint ventures Prior to January 1, 2012, the Company reported its interests in jointly controlled entities using proportionate consolidation. The Company’s share of the assets, liabilities, income, expenses and cash flows of jointly controlled entities were combined on a line-by-line basis with similar items in the Company’s financial statements. Where the Company transacts with its jointly controlled entities, unrealized profits and losses were eliminated to the extent of the Company’s interest in the joint venture. Page 10 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 3. CHANGES IN ACCOUNTING POLICIES AND DISCLOSURES (continued) The Company has applied the new policy for interests in joint ventures occurring on or after January 1, 2010, in accordance with the transition provisions of IFRS 11. The Company recognizes its investment in joint ventures at the beginning of the earliest period presented (January 1, 2010), as the total of the carrying amounts of the assets and liabilities previously proportionately consolidated by the Company. This is the deemed cost of the Company’s investments in joint ventures for applying equity accounting. Under the equity method of accounting, interests in joint ventures are initially recognized in the consolidated statement of financial position at cost and adjusted thereafter to recognize the Company’s share of the post-acquisition profits or losses in other comprehensive income in the income statement. 4. CHANGE IN FUNCTIONAL CURRENCY OF MEXICAN SUBSIDIARIES Due to changes in the primary economic environment in which its Mexican subsidiaries operate and in accordance with International Financial Reporting Standards, the Company performed a functional currency review and concluded that the functional currency of its Mexican subsidiaries should change prospectively to the U.S. dollar, effective as of January 1, 2012. The main indicators of such change in economic environment are: an increase of revenues determined and denominated in U.S. dollars (which is expected to continue increasing); the elimination of Mexican import duties on steel products effective 2012; an increase in the weight of raw material costs with U.S. dollar-denominated prices; and a determination that capital expenditures in Mexico (which are made to increase supply capabilities in connection with growing automobile exports to the U.S. market) are mainly incurred in U.S. dollars. 5. ACQUISITION OF PARTICIPATION IN USIMINAS On November 27, 2011, the Company’s wholly-owned Luxembourg subsidiary Ternium Investments S.à r.l., together with the Company’s Argentine majority-owned subsidiary Siderar S.A.I.C. (and Siderar’s wholly-owned Uruguayan subsidiary Prosid Investments S.C.A.), and Confab Industrial S.A., a majority-owned Brazilian subsidiary of Tenaris S.A. (“TenarisConfab”), entered into share purchase agreements with Camargo Corrêa, Votorantim and Caixa dos Empregados da Usiminas (Usiminas employee pension fund, or CEU) for the acquisition of 139.7 million ordinary shares of Usinas Siderúrgicas de Minas Gerais S.A. – USIMINAS (“Usiminas”), representing 27.66% of Usiminas’ voting capital, at a price of BRL 36.0 (approximately USD 19.0) per ordinary share. With strategically located facilities near the main consumers of steel in Brazil and iron ore mines in the Serra Azul region, Usiminas is organized under four main business units: Mining, Steel, Steel Processing and Capital Goods. Page 11 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 5. ACQUISITION OF PARTICIPATION IN USIMINAS (continued) Upon closing of the transaction on January 16, 2012, Ternium Investments, Siderar and TenarisConfab joined Usiminas’ existing control group through the acquisition of 84.7, 30.0, and 25.0 million ordinary shares, respectively. In addition, Nippon Steel acquired from CEU 8.5 million ordinary shares. In addition, Ternium Investments, Siderar, Prosid and TenarisConfab entered into an amended and restated Usiminas shareholders’ agreement with Nippon Steel, Mitsubishi, Metal One and CEU, governing Ternium Investments, Siderar (and Prosid) and TenarisConfab’s rights within the Usiminas control group; most decisions in that control group are subject for its approval to a 65% majority of the control group shares. As a result of these transactions, the control group, which holds 322.7 million ordinary shares representing the majority of Usiminas’ voting rights, is now formed as follows: Nippon Group 46.1%, Ternium/Tenaris Group 43.3%, and CEU 10.6%. The rights of Ternium Investments, Siderar (and Prosid) and TenarisConfab within the Ternium/Tenaris Group are governed under a separate shareholders agreement. Ternium holds 35.6% of Usiminas’ voting rights over the control group and 22.71% of Usiminas’ ordinary shares, and has a participation in Usiminas’ results of 11.32%. As of the date of issuance of these consolidated condensed interim financial statements, the Company has not yet completed its purchase price allocation procedures, which is estimated to be finished before year-end. Once the purchase price allocation has been completed, certain modifications to the value attributed to the assets and liabilities acquired may be required. In addition to its net share of the losses (USD 11 million), during the six-month period ended on June 30, 2012, the Company recognized other negative adjustments in connection with its investment in Usiminas for a total amount of USD 268 million. These negative adjustments, which are recorded as Other comprehensive loss, are mainly attributable to a currency translation adjustment generated by the investment in Usiminas being maintained in Brazilian real and are calculated as provided by IAS 21 “The effects of changes in foreign exchange rates”. As a result of these losses, the Company’s participation in Usiminas as of June 30, 2012 amounted to USD 1,961 million, compared to a purchase price of USD 2.244 million. The Company has not yet completed any impairment test over its investment in Usiminas. On July 30, 2012, Usiminas published its interim accounts as of and for the six-months ended June 30, 2012, which state that revenues, post-tax losses from continuing operations and net assets amounted to USD 3,273 million, USD 64 million and USD 8,415 million, respectively. Ternium Investments and Siderar financed their BRL 4.1 billion share (approximately USD 2.2 billion) of the Usiminas acquisition with cash on hand and, in the case of Ternium Investments, a USD 700 million term loan with a syndicate of banks led by Credit Agricole Corporate and Investment Bank as administrative agent (the “Ternium facility”). Ternium Investments’ loans under the Ternium Facility are to be repaid in nine consecutive and equal semi-annual installments commencing on January 2013. The Ternium facility contains covenants customary for transactions of this type, including limitations to additional debt; limitations on the sale of certain assets and compliance with financial ratios (e.g., leverage ratio and minimum cash requirements). There are no limitations to the payment of dividends or capital expenditures under the Ternium facility, except in case of non-compliance with the above mentioned covenants. Page 12 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 6. SEGMENT INFORMATION REPORTABLE OPERATING SEGMENTS For management purposes, the Company is organized on a worldwide basis into the following segments: flat steel products, long steel products and others. The flat steel products segment comprises the manufacturing and marketing of hot rolled coils and sheets, cold rolled coils and sheets, tin plate, welded pipes, hot dipped galvanized and electro-galvanized sheets, pre-painted sheets and other tailor-made products to serve its customers’ requirements. The long steel products segment comprises the manufacturing and marketing of billets (steel in its basic, semi-finished state), wire rod and bars. The other products segment includes products other than flat and long steel, mainly pig iron, pellets and pre-engineered metal buildings. Six-month period ended June 30, 2012 (Unaudited) Flat steel products Long steel products Other Total Net sales 3,656,055 669,660 13,432 4,339,147 Cost of sales (2,882,076) (494,340) (11,581) (3,387,997) Gross profit 773,979 175,320 1,851 951,150 Selling, general and administrative expenses (351,529) (59,643) (3,398) (414,570) Other operating income (expenses), net 2,327 1,848 9 4,184 Operating income (loss) 424,777 117,525 (1,538) 540,764 Depreciation - PP&E 137,153 13,815 573 151,541 Six-month period ended June 30, 2011 (Unaudited) Flat steel products Long steel products Other Total Net sales 3,836,781 579,768 50,540 4,467,089 Cost of sales (2,953,270) (424,212) (26,682) (3,404,164) Gross profit 883,511 155,556 23,858 1,062,925 Selling, general and administrative expenses (364,569) (51,621) (6,283) (422,473) Other operating income, net (13,200) 3,809 229 (9,162) Operating income 505,742 107,744 17,804 631,290 Depreciation - PP&E 154,063 13,219 767 168,049 Page 13 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 6. SEGMENT INFORMATION (continued) GEOGRAPHICAL INFORMATION There are no revenues from external customers attributable to the Company’s country of incorporation (Luxembourg). Ternium sells its products to three main geographical areas: South and Central America, North America, and Europe and others. The North American area comprises principally United States and Mexico. The South and Central American area comprises principally Argentina, Colombia, Paraguay, Guatemala, Costa Rica, Uruguay, Dominican Republic and Honduras. Six-month period ended June 30, 2012 (Unaudited) South and Central America North America Europe and other Total Net sales 1,800,970 2,533,369 4,808 4,339,147 Depreciation - PP&E 65,939 85,536 66 151,541 Six-month period ended June 30, 2011 (Unaudited) South and Central America North America Europe and other Total Net sales 1,939,792 2,489,975 37,322 4,467,089 Depreciation - PP&E 71,341 96,696 12 168,049 7. COST OF SALES Six-month period ended June 30, (Unaudited) Inventories at the beginning of the year 2,123,516 1,943,115 Translation differences (41,778) 29,969 Plus: Charges for the period Raw materials and consumables used and other movements 2,848,851 3,216,661 Services and fees 62,708 64,368 Labor cost 277,392 264,721 Depreciation of property, plant and equipment 146,969 161,105 Amortization of intangible assets 5,168 7,112 Maintenance expenses 181,861 164,287 Office expenses 3,915 2,956 Insurance 3,155 3,415 Charge of obsolescence allowance 7,615 10,114 Recovery from sales of scrap and by-products (19,294) (20,346) Others 9,154 16,173 Less: Inventories at the end of the period (2,221,235) (2,459,486) Cost of Sales Page 14 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 8. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Six-month period ended June 30, (Unaudited) Services and fees 50,084 47,907 Labor cost 110,190 100,947 Depreciation of property plant and equipment 4,572 6,944 Amortization of intangible assets 22,533 28,665 Maintenance and expenses 3,456 7,798 Taxes 56,104 58,976 Office expenses 24,220 18,774 Freight and transportation 133,135 139,479 Increase of allowance for doubtful accounts 427 310 Others 9,849 12,673 Selling, general and administrative expenses 414,570 422,473 9. OTHER FINANCIAL INCOME, NET Six-month period ended June 30, (Unaudited) Net foreign exchange gain 7,150 93,189 Change in fair value of financial instruments 10,651 6,540 Debt issue costs (3,054) (2,566) Others (3,782) (3,141) Other financial income, net PROPERTY, PLANT AND EQUIPMENT, NET Six-month period ended June 30, (Unaudited) At the beginning of the year 3,969,187 4,203,685 Currency translation differences (58,859) 87,158 Additions 381,944 239,082 Disposals (5,337) (2,842) Depreciation charge (151,541) (168,049) At the end of the period Page 15 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 INTANGIBLE ASSETS, NET Six-month period ended June 30, (Unaudited) At the beginning of the year 977,711 1,121,728 Currency translation differences (633) 48,136 Additions 24,528 23,838 Amortization charge (27,701) (35,777) At the end of the period INVESTMENTS IN NON-CONSOLIDATED COMPANIES Company Country of incorporation Main activity Voting rights at Value at June 30, 2012 December 31, 2011 June 30, 2012 December 31, 2011 Usinas Siderurgicas de Minas Gerais S.A. - USIMINAS Brazil Manufacturing and selling of steel products 22.71% - 1,960,774 - Consorcio Minero Benito Juarez Peña Colorada S.A.de C.V. Mexico Exploration, exploitation and pelletizing of iron ore 50.00% 50.00% 94,665 85,563 Lomond Holdings B.V. Netherlands Holding company 50.00% 50.00% 7,629 7,299 Finma S.A.I.F. Argentina Consulting and financial services company 33.33% 33.33% 1,262 1,429 Arhsa S.A. Argentina Consulting and financial services company 33.33% 33.33% 383 380 Techinst S.A. Argentina Consulting and financial services company 33.33% 33.33% 192 204 Value of investment USIMINAS At January 1, 2012 - Acquisition of participation 2,243,610 Dividends received (4,718) Share of results (10,595) Other comprehensive income (267,523) At June 30, 2012 Page 16 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 DISTRIBUTION OF DIVIDENDS During the annual general shareholders´ meeting held on May 2, 2012, the shareholders approved the consolidated financial statements and unconsolidated annual accounts for the year ended December 31, 2011 and a distribution of dividends of USD 0.075 per share (USD 0.75 per ADS), or USD 150.4 million. The dividends were paid on May 10, 2012. See note 16. CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS This note should be read in conjunction with Note 25 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2011. Significant changes or events since the date of issue of such financial statements are as follows: (i) Ternium Mexico. SAT – Income tax claim for fiscal year 2004 On January 26, 2012, the Mexican tax authorities notified Ternium Mexico and its subsidiary Acerus S.A. de C.V. of a tax assessment that challenges the value attributed by a predecessor of Acerus to a capital reduction made in 2004 (i.e., prior to the Company’s investment in Ternium Mexico’s predecessor Grupo Imsa in 2007) and assessed an income tax deficiency. The tax authorities assert that the capital reduction should have been valued at a price significantly higher than the value attributed at the time by the shareholder. The proposed assessment represents an estimated contingency of MXN 4,124 Million (approximately USD 302 million) at June 30, 2012, in taxes and penalties. On April 2, 2012, Ternium Mexico filed an appeal to this assessment before the Mexican tax authorities and reserved the right to further appeal to the tax courts. The Company believes that it is not probable that the ultimate resolution of the matter will result in an obligation. Accordingly, no provision was recorded in these Consolidated Financial Statements. (ii) Siderar Siderar entered into a contract with Tenaris, a related company of Ternium, for the supply of steam generated at the power generation facility that Tenaris owns in the compound of the Ramallo facility of Siderar. Under this contract, Tenaris has to provide 250 tn/hour of steam, and Siderar has the obligation to take or pay this volume. The amount of this outsourcing agreement totals USD 86.8 million and is due to terminate in 2018. Siderar, within the investment plan, has entered into several commitments to acquire new production equipment for a total consideration of USD 99.0 million. Siderar assumed fixed commitments for the purchase of raw materials for a total amount of USD 613.4 million to be expended during the next 3 years. Page 17 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS (continued) Siderar is a party to a long-term contract with Air Liquide Argentina S.A. for the supply of oxygen, nitrogen and argon. The agreement requires Siderar to take or pay minimum daily amounts of these gases for an aggregate amount of USD 56.3 million to satisfy Siderar’s current production needs through 2021, and to make incremental purchases of these gases for an aggregate amount of USD 117.4 million to satisfy the requirements through 2025 of a new separation facility to be constructed as part of Siderar's expansion plan. As a result of the several global crises that began in 2008 and the uncertainties surrounding the evolution of steel demand in the domestic and global markets, Siderar put the new separation facility project on hold and the parties engaged in discussions for the renegotiation of the contract. In February 2011, Siderar and Air Liquide Argentina reached agreement on the terms of the renegotiation; the obligations of the parties under the agreement related to the new separation facility were suspended through June 30, 2012, and Siderar agreed to purchase from Air Liquide Argentina certain equipment for an aggregate amount of approximately USD 20.8 million. As of June 30, 2012, Siderar paid advances in connection with equipment purchase orders in an amount of USD 12.2 million. On May 15, 2012, Siderar notified to Air Liquide Argentina its decision to resume the construction of the new facility and, as a result, Air Liquide Argentina will be required to repurchase all the equipment purchase orders at the price paid by Siderar. In addition, Siderar and Air Liquide Argentina will need to reach agreement on the new term for the separation facility project and the parties’ rights and obligations related to it. (iii) Restrictions on the distribution of profits Under Luxembourg law, at least 5% of net income per year calculated in accordance with Luxembourg law and regulations must be allocated to a reserve until such reserve equals 10% of the share capital. At December 31, 2011, this reserve reached the above-mentioned threshold. As of December 31, 2011, Ternium may pay dividends up to USD 6.1 billion in accordance with Luxembourg law and regulations. Shareholders' equity under Luxembourg law and regulations comprises the following captions: As of December 31, 2011 Share capital 2,004,743 Legal reserve 200,474 Non distributable reserves 1,414,122 Accumulated profit at January 1, 2011 (1) 6,153,015 Loss for the year (20,029) Total shareholders' equity under Luxembourg GAAP 9,752,325 As a result of the repurchase of its own shares from Usiminas on February 15, 2011, the Company is required under applicable Luxembourg law to create a new non-distributable reserve in the amount of USD 150 million. Page 18 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 NATIONALIZATION OF SIDOR On March 31, 2008, Ternium S.A. (the “Company”) controlled, through its Spanish subsidiary Consorcio Siderurgia Amazonia S.L. (“Amazonia”), approximately 59.7% of Sidor, while Corporación Venezolana de Guayana, or CVG (a Venezuelan governmental entity), and Banco de Desarrollo Económico y Social de Venezuela, or BANDES (a bank owned by the Venezuelan government), held approximately 20.4% of Sidor and certain Sidor employees and former employees held the remaining 19.9% interest. Further to several threats of nationalization and various adverse interferences with management in preceding years, on April 8, 2008, the Venezuelan government announced its intention to take control over Sidor. On April 29, 2008, the National Assembly of Venezuela passed a resolution declaring that the shares of Sidor, together with all of its assets, were of public and social interest, and authorizing the Venezuelan government to take any action it deemed appropriate in connection with any such assets, including expropriation. Subsequently, Decree Law 6058 of the President of Venezuela dated April 30, 2008, ordered that Sidor and its subsidiaries and associated companies be transformed into state-owned enterprises (“empresas del Estado”), with the government owning not less than 60% of their share capital. On July 12, 2008, Venezuela, acting through CVG, assumed operational control and complete responsibility for Sidor's operations, and Sidor's Board of Directors ceased to function. However, negotiations between the Venezuelan government and the Company regarding the terms of the compensation continued over several months, and the Company retained formal title over the Sidor shares during that period. On May 7, 2009, the Company and Amazonia completed the transfer of their entire 59.7% interest in Sidor to CVG. The Company agreed to receive an aggregate amount of USD 1.97 billion as compensation for its Sidor shares. Of that amount, CVG paid USD 400 million in cash at closing. The balance was divided in two tranches: the first tranche of USD 945 million was scheduled to be paid in six equal quarterly installments beginning in August 2009 until November 2010, while the second tranche would be due in November 2010, subject to quarterly mandatory prepayment events based on the increase of the WTI crude oil price over its May 6, 2009 level. Under the agreements with CVG and Venezuela, in the event of non-compliance by CVG with its payment obligations, the Company and Amazonia reserved the rights and remedies that it had prior to the transfer of the Sidor shares in relation to any claim against Venezuela, subject to certain limitations, including that the Company and Amazonia may not claim an amount exceeding the outstanding balance due from CVG. CVG made all payments required to be made under the agreements governing the transfer of Sidor to Venezuela except for the payment due on November 8, 2010. On December 18, 2010, the Company and Amazonia reached an agreement with CVG, on the rescheduling of the unpaid balance, which amounted to USD 257.4 million. As provided in the refinancing agreement, CVG paid USD 7.0 million to Amazonia in January 2011, and CVG is required to pay the remainder in five quarterly installments, beginning on February 15, 2011 and ending on February 15, 2012. As security for the payment of the outstanding balance, Ternium received, duly endorsed in its favor, promissory notes issued by Energía Argentina S.A. (“Enarsa”) and Compañía Administradora del Mercado Mayorista Eléctrico S.A. (“Cammesa”) (both companies owned by the Argentine government) to PDVSA Petróleo S.A. (a company owned by the Venezuelan government). While the first three installments were paid, the final two installments were not paid when due, and, as of the date of these financial statements, a total principal amount of USD 130.3 million remains outstanding. Page 19 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 NATIONALIZATION OF SIDOR (continued) On July 20, 2012, the Company and Amazonia initiated arbitration proceedings against Venezuela before the International Centre for Settlement of Investment Disputes, pursuant to the bilateral investment treaties entered into by Venezuela with the Belgium-Luxembourg Economic Union and the Kingdom of Spain, seeking payment of the unpaid portion of the agreed-upon compensation for the transfer of their interest in Sidor to CVG. In the six-month period ended June 30, 2012 and 2011, the Company recorded gains in the amount of USD 0.6 million and USD 6.9 million, respectively. These gains are included in “Interest income” in the Income Statement and represent the accretion income over the receivable held against CVG. REPURCHASE OF SHARES FROM USIMINAS CONCURRENTLY WITH SECONDARY PUBLIC OFFERING On January 31, 2011, Ternium entered into a transaction and registration rights agreement with its 14.3% shareholder Usiminas and Techint Holdings S.à.r.l. (“Techint”). The transaction and registration rights agreement provided, among other things, for a SEC-registered underwritten public offering of up to all of Ternium shares held by Usiminas (less the number of shares that Ternium and Techint agreed to purchase as discussed below) in the form of ADSs listed on the New York Stock Exchange. Neither Ternium nor Techint offered to sell any Ternium shares or ADSs in the public offering. On February 9, 2011, Ternium and Techint, following the pricing of the underwritten public offering mentioned above, entered into purchase agreements with Usiminas relating to their concurrent purchase transactions of Ternium shares. Under these agreements, on February 15, 2011, Ternium and Techint purchased from Usiminas 41,666,666 and 27,777,780 Ternium shares for a total consideration of USD 150 million and USD 100 million, respectively. In connection with the sale of Ternium’s shares by Usiminas, Ternium collected a USD 10.2 million fee, included in “Other operating income (expenses), net” and was reimbursed of all expenses relating to the offering and concurrent purchase. Following consummation of these transactions, Techint owns directly 62.02% of the Company’s share capital and Tenaris holds directly 11.46% of the Company’s share capital (both including treasury shares) and Usiminas no longer owns any Ternium shares. In addition, the two members of Ternium’s Board of Directors nominated by Usiminas resigned from the Ternium Board. Related to the dividends distributed on May 2, 2012, and June 9, 2011, and as these treasury shares are held by one of Ternium’s subsidiaries, the dividends attributable to these treasury shares amounting to USD 3.1 million and USD 3.1 million, respectively, were included in equity as less dividend paid. RELATED PARTY TRANSACTIONS As of June 30, 2012, Techint owned 62.02% of the Company’s share capital and Tenaris held 11.46% of the Company’s share capital. Each of Techint and Tenaris were controlled by San Faustin S.A., a Luxembourg company (“San Faustin”). Rocca & Partners Stichting Administratiekantoor Aandelen San Faustin (“RP STAK”), a Dutch private foundation (Stichting), held shares in San Faustin sufficient in number to control San Faustin. No person or group of persons controls RP STAK. Page 20 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2012 and for the six-month periods ended June 30, 2012 and 2011 RELATED PARTY TRANSACTIONS (continued) The following transactions were carried out with related parties: Six-month period ended June 30, (Unaudited) (i) Transactions (a) Sales of goods and services Sales of goods to non-consolidated parties 117 - Sales of goods to other related parties 102,645 45,618 Sales of services and others to non-consolidated parties 82 38 Sales of services and others to other related parties 314 1,487 (b) Purchases of goods and services Purchases of goods from non-consolidated parties 53,814 51,250 Purchases of goods from other related parties 31,398 28,117 Purchases of services and others from non-consolidated parties 21,096 20,193 Purchases of services and others from other related parties 99,644 56,890 (c) Financial results Income with non-consolidated parties - 54 Expenses with non-consolidated parties (263) - 54 (d) Dividends received Dividends received from non-consolidated parties - June 30, 2012 December 31, 2011 (Unaudited) (ii) Period-end balances (a) Arising from sales/purchases of goods/services Receivables from non-consolidated parties 60 16,124 Receivables from other related parties 23,752 30,723 Advances to suppliers with other related parties 4,713 1,245 Payables to non-consolidated parties (10,917) (24,042) Payables to other related parties (53,773) (50,265) Borrowings to non-consolidated parties - (12,182) Pablo Brizzio Chief Financial Officer Page 21 of 21
